United States Court of Appeals
                     For the First Circuit


No. 15-1523

                    UNITED STATES OF AMERICA,

                               Appellee,

                                  v.

                      PAUL HENRY, a/k/a LT,

                      Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on June 17, 2016, is amended
as follows:

     On page 8,    line   3,    "conservations"   is   replaced   with
"conversations"

     On page 27, line 11, the word "the" is inserted between "and"
and "subsequent"